Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 3/27/20, Claims Priority from Provisional Application 62826477, filed 03/29/2019. 

Status of Claims and Response to Restriction Requirement
Claims 1-35 are pending as of the response filed on 5/2/22. Applicant’s election without traverse of invention I; and the compound 4-((7’-((trans)-2-hydroxy-2-methylcyclopentyl)-6’-oxo-6’,7’-dihydrospiro[cyclopropane-1,5’-pyrrolo[2,3-d]pyrimidin]-2’-yl)amino)-N-(methyl-d3)benzene sulfonamide, shown below, in the reply filed on 5/2/22 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 . 
The elected compound has been found to be free of the prior art. Upon further consideration, the restriction requirement is withdrawn, and the claims were examined with regards to the full scope of the claimed species of compounds.
Claims 1-35 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “or, any Rc52 and Rd52 attached to the same N atom, together with the N atom to which they are attached, form a 5 4-7 membered heterocycloalkyl group”. It is uncertain what is meant by “a 5 4-7 membered heterocycloalkyl group”; is the “5” a typographical error, and the claim should be interpreted to encompass “a 4-7 membered heterocycloalkyl group”, or is there another meaning? The claim is thus indefinite, as the metes and bounds of Rc52 and Rd52 aren’t clear. Claims 2-35 are similarly rejected for being indefinite, as these claims depend directly or indirectly from claim 1.
Claim 33 depends from the method of claim 32, and recites “(b) a CDKN2A gene lacking one or more inactivating nucleic acid substitutions and/or deletions”. However, claim 32 doesn’t recite the limitation of “and/or deletions”. There is insufficient antecedent basis for this limitation in the claim, and the claim is indefinite.


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26, 31-33, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, and 49 of copending Application No. 16791561 (reference application). The instant claims are drawn to a CDK2 inhibitor of formula (I) (see claim 1), and the following methods of treatment:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. 
The claims of appl. ‘561 are drawn to the following methods: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Both sets of claims encompass treating a CDK2 associated disease or disorder by practicing similar active steps; identifying in a biological sample from a patient a nucleotide sequence encoding a p16 protein, which comprises the amino acid sequence of SEQ ID NO: 1; a CDKN2A gene lacking one or more inactivating substitutions; and identifying expression levels of CCNE1 gene that is higher than a control expression level of CCNE1; and administering a CDK2 inhibitor. The compounds of instant claims 1-26 are CDK2 inhibitors (see instant claim 27, which, although not rejected here, is drawn to inhibiting CDK2 by administering a compound of instant claim 1). As the claims of appl. ‘561 broadly recite administering a CDK2 inhibitor, it would have been prima facie obvious to one of ordinary skill in the art to have administered a CDK2 inhibitor compound as claimed. The instant and copending claims are therefore not patentably distinct from each other, because they are both drawn to similar methods of treating a human patient having a disease or disorder associated with CDK2 by practicing similar steps, and the CDK2 inhibitor compounds of instant claims 1-26 would therefore be used to practice the methods of the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Information Disclosure Statements
The IDS filed on 9/16/20, 11/11/20, 2/9/21, 10/19/21, and 5/2/22 have been considered. 

Conclusion
Claims 1-35 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627